             Case 2:18-cr-00161-RAJ Document 85 Filed 10/05/20 Page 1 of 1




 1                                                           U.S. District Judge Richard A. Jones
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT FOR THE
 8
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
     UNITED STATES OF AMERICA,                      CASE NO. CR18-161RAJ
11
                                                    ORDER OF DISMISSAL
12                              Plaintiff,

13                       v.
     JIHAD IMAN ZEIGLER,
14
15                              Defendant.
16
17         THIS MATTER comes before the Court on the unopposed motion of the United
18 States to dismiss this matter with prejudice in accordance with the parties Stipulated
19 Disposition Agreement and Fed. R. Crim. P. 48(a). The Court, having reviewed the motion,
20 and being otherwise fully advised, now, therefore, grants that motion and
21         ORDERS that this matter is dismissed with prejudice.
22         DATED this 5th day of October, 2020.
23
24
                                                     A
25                                                   The Honorable Richard A. Jones
                                                     United States District Judge
26
27
28

     ORDER OF DISMISSAL                                                  UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     CR18-161RAJ - 1
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
